Candler, Justice.
Mrs. Evelyn Mavity filed a suit against Associates Discount Corporation to cancel certain notes and deeds and for other equitable relief. The defendant, in due time, answered the petition. The plaintiff demurred generally to the defendant's answer and moved to strike it. The defendant amended its answer, and the plaintiff renewed her demurrer to the answer as amended and interposed three other grounds of demurrer. The court sustained one special ground of the demurrer, with leave to amend in 10 days, and overruled the others. The plaintiff excepted to that part of the judgment which overruled three grounds of her demurrer and brought the case to this court by direct bill of exceptions to review that judgment only. Held: Since the case is still pending in the trial court and there is no exception to a final judgment or to one which would have been final if it had been rendered as claimed by plaintiff in error, the writ of error is premature and will be dismissed. Code (Ann.) § 6-701; Prater v. Crawford, 143 Ga. 709 (85 S. E. 829); Ellington v. Automobile Credit Sales Co., 145 Ga. 53 (88 S. E. 565); Smith v. Smith, 210 Ga. 355 (80 S. E. 2d 160).

Writ of error dismissed.


All the Justices concur.